                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF omo
                                  EASTERN DIVISION


INTEGRITY ENERGY, LTD.,                            )   CASE NO. 1:18 CV 978
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )   JUDGE DONALD C. NUGENT
                                                   )
                                                   )   MEMORANDUM OPINION
JERRAN HUNTER, et al.,                             )   AND ORDER
                                                   )
        Defendants.                                )



        On March 30, 2020, following a telephone status conference with the Parties, the Court

granted Plaintiffs Motions to Compel (Docket #s 59, 62 and 76) in their entirety and instructed

the Parties to confer regarding a mutually agreeable protective order.

        On March 31, 2020, Defendants, Amber A. Acoff, Jerran Hunter, and I.P.O. Washington

Group, e-mailed a letter to the Court, posing "a few clarifying questions." On April 1, 2020,

Plaintiff filed a letter with the Court in response.

        Defendants are hereby instructed to comply with the Court's Order granting Plaintiff's

Motions to Compel (Docket #s 59, 62 and 76) and produce all responsive documents to the

specific discovery requests identified in Plaintiff's Motions. This case was settled soon after the

Complaint in this case was filed and, based on the arguments raised by the Parties' in briefing

and the limited information available to the Court, the question of whether Defendants breached

the settlement agreement may require clarification of the terms and circumstances of the
